DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein a separable exhaust block is inserted into a lower area of the main flow passage of the cylindrical body part, and has a plurality of lower exhaust holes for gas emission, in combination with the rest of the limitations of claim 1.

The closest prior art is Park (KR 102095732 B1; listed in the IDS filed 12 May 2021; using attached English machine translation).
Park teaches:
a ventilator (see Fig. 1), the ventilator comprising:
a cylindrical body part (see Fig. 1) which is made of an SUS material (see [0030]) and has a knurling part formed on an outer circumferential surface thereof (see Fig. 1) to be forcedly fit to the exhaust pipe and a main flow passage formed therein to allow gas to flow; and
a fixed type exhaust block which is formed integrally with an upper area of the main flow passage of the cylindrical body part and has a plurality of upper exhaust holes for gas emission (see Figs. 1 and 4), 
wherein the upper exhaust holes are 30% to 50% of the length of the cylindrical body part and are arranged in zigzags (see Figs. 1 and 4).

Park fails to teach:
wherein a separable exhaust block is inserted into a lower area of the main flow passage of the cylindrical body part, and has a plurality of lower exhaust holes for gas emission, in combination with the rest of the limitations of claim 1, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so at the time the invention was filed.
Claims 2-4: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        27 July 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735